Matter of Yamailiz G. (Yamara R.) (2019 NY Slip Op 09365)





Matter of Yamailiz G. (Yamara R.)


2019 NY Slip Op 09365


Decided on December 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 26, 2019

Renwick, J.P., Manzanet-Daniels, Oing, Singh, González, JJ.


10643

[*1] In re Yamailiz G., A Child Under Eighteen Years of Age, etc., Yamara R., Respondent-Appellant, The Administration for Children's Services, Petitioner-Respondent.


Steven N. Feinman, White Plains, for appellant.
Georgia M. Pestana, Acting Corporation Counsel, New York (Antonella Karlin of counsel), for respondents.
Dawne A. Mitchell, The Legal Aid Society, New York (Riti P. Singh of counsel), attorney for the child.

Order of fact-finding and disposition, Family Court, Bronx County (David J. Kaplan, J.), entered on or about September 24, 2018, which found that respondent mother neglected the subject child due to her mental illness, unanimously affirmed, without costs.
Petitioner agency demonstrated by a preponderance of the evidence that the mother suffers from a mental illness, that she often lacks insight into her illness and need for treatment, that her mental condition interferes with her judgment and parenting abilities, and that the child was aware of the mother's impaired mental condition, thereby placing the child at imminent risk of physical, mental or emotional impairment (see Matter of Jacob L. [Chastity P.], 121 AD3d 502 [1st Dept 2014]; Matter of Immanuel C.-S [Debra C.], 104 AD3d 615 [1st Dept 2013]; Family Ct Act § 1012[f][i]). The record shows that the mother exhibited delusional behavior, underwent multiple hospitalizations for mental illness and was noncompliant with prescribed medication and therapy (see Matter of Ruth Joanna O.O. [Melissa O.], 149 AD3d 32, 41 [1st Dept 2017], affd 30 NY3d 985 [2017]; Matter of Naomi S. [Hadar S.], 87 AD3d 936, 937 [1st Dept 2011], lv denied 18 NY3d 804 [2012]).
Evidence of actual injury to the child was not required to enter a finding of neglect, since there is sufficient evidence that the child was at imminent risk of harm due to the mother's untreated mental illness (see Ruth Joanna O.O. at 41; Immanuel C.-S., 104 AD3d at 615). In any event, there is evidence that the mother's illness interferes with her ability to care for the child, who was aware of the mother's unfounded fears that people were out to harm her and the child.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 26, 2019
CLERK